UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedDecember 31, 2012 o TRANSITION REPORT UNDERSECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Taylor Consulting Inc. (Exact name of registrant as specified in its charter) Delaware 333- 181226 30-0721344 (State or other jurisdiction of incorporation or organization) (SEC File Number) IRS I.D. 65 Ursini Dr Hamden, Ct (Address of principal executive offices) (Zip Code) Telephone:619-301-8645 16124 Rosecrans Ave #3H La Mirada CA90638 (Former name, former address and former three months, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox As of February 14, 2013 there were8,020,000sharesissued and outstanding of the registrant’s common stock. TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Item 1.Financial Statements. F-1 Item 2.Management’s Discussion and Analysis or Plan of Operation. 3 Item 3.Quantitative and Qualitative Disclosure about Market Risk. 9 Item 4.Controls and Procedures. 9 PART II — OTHER INFORMATION Item 1.Legal Proceedings. 10 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 10 Item 3.Defaults Upon Senior Securities. 10 Item 4.Mine Safety Disclosures. 10 Item 5.Other Information. 10 Item 6.Exhibits. 11 2 Item 1.Financial Statements Taylor Consulting, Inc. (A Development Stage Company) December 31, 2012 Index to the Financial Statements Contents Page(s) Balance Sheet at December 31, 2012 (Unaudited) and March 31, 2012 F-2 Statement of Operations for the three and nine months ended December 31, 2012 and for the Period from February 29, 2012 (Inception) through December 31, 2012 (Unaudited) F-3 Statement of Stockholders’ Equity for the Period from February 29, 2012 (Inception) through December 31, 2012 (Unaudited) F-4 Statement of Cash Flows for the nine months ended December 31, 2012 and for the Period from February 29, 2012 (Inception) through December 31, 2012 (Unaudited) F-5 Notes to the Financial Statements (Unaudited) F-6 F-1 TAYLOR CONSULTING, INC. ( A Development Stage Company) Balance Sheets December 31, March 31, (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Total Current Assets OFFICE EQUIPMENT Office equipment - Accumulated depreciation ) - Office Equipment, net - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Income tax payable Accrued expenses - Advances from stockholder Total Current Liabilities STOCKHOLDERS' EQUITY: Preferred stock: $0.000001 par value; 10,000,000 shares authorized; none issued or outstanding - - Common stock: $0.000001 par value; 90,000,000 shares authorized; 8,020,000 and 5,000,000 shares issued and outstanding, respectively 8 5 Additional paid-in capital Earnings (deficit) accumulated during the development stage ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to the financial statements. F-2 TAYLOR CONSULTING, INC. ( A Development Stage Company) Statements of Operations For the Three Months ended For the Nine Months ended For the Period from February 29, 2012 (inception) through December 31, 2012 December 31, 2012 December 31, 2012 (Unaudited) (Unaudited) (Unaudited) Revenue earned during the development stage $ $ $ Cost of revenue Gross margin OPERATING EXPENSES: Officer's compensation - Professional fees General and administrative Total operating expenses LOSS FROM OPERATIONS ) ) ) OTHER (INCOME) EXPENSE: Foreign currency transaction (gain) loss - Other (income) expense, net - Loss before income tax provision ) ) ) Income tax provision Federal - - State - - Total income tax provision - - NET LOSS $ ) $ ) $ ) NET LOSS PER COMMON SHARE - BASIC AND DILUTED: $ ) $ ) Weighted average common shares outstanding - basic and diluted See accompanying notes to the financial statements. F-3 TAYLOR CONSULTING, INC. ( A Development Stage Company) Statement of Stockholders' Equity For the Period from February 29, 2012 (Inception) through December 31, 2012 (Unaudited) Earnings (Deficit) Common Stock, $0.000001 Par Value Additional Accumulated during the Total Number of Paid-in Development Stockholders' Shares Amount Capital Stage Equity February 29, 2012 (Inception) - $
